In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-253 CV

____________________


DONALD RAY MCCRAY, Appellant


V.


JEFFERSON COUNTY, Appellee




On Appeal from the 172nd District Court
Jefferson County, Texas

Trial Cause No. E-169,005




MEMORANDUM OPINION
	Donald Ray McCray, an inmate of the Texas Department of Criminal Justice,
Institutional Division, appeals from the dismissal of a suit filed against Jefferson County,
Texas.  Because the appeal involves the application of well- settled principles of law, we
deliver this memorandum opinion.  Tex. R. App. P. 47.4.

	McCray brings one issue on appeal; he maintains the trial court erred in dismissing
his suit when Jefferson County had filed neither an answer nor a motion to dismiss. 
However, McCray is incorrect.  Section 14.003(a)(2) of the Texas Civil Practices and
Remedies Code specifically authorizes the trial court to dismiss a claim, "either before or
after service of process," if the court determines the claim is frivolous or malicious.  Tex.
Civ. Prac. & Rem. Code Ann. § 14.003(a)(2) (Vernon 2002).  Here, the trial court found
that McCray's suit was frivolous and dismissed it pursuant to the appropriate statutory
authority.  See Tex. Civ. Prac. & Rem. Code Ann. §§ 14.001-.014 (Vernon 2002).  We
overrule McCray's issue and affirm the trial court's judgment.
	AFFIRMED.  
								PER CURIAM

Submitted on September 2, 2003
Opinion Delivered September 11, 2003
 

Before McKeithen, C.J., Burgess and Gaultney, JJ.